Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (US Pub No 2018/0252466).
With respect to claim 1,Baker shows a unit load device, comprising: a housing (1a) defining an internal space (4) and an opening to the internal space (4); and a cover (5a) configured to operably open or hermetically close the opening, wherein the housing (1a) is provided with a housing (1a) temperature control layer (all insulating layers and skins) containing at least a first phase change material (58), and/or the cover (5a) is provided with a cover (5a) temperature control layer containing at least a second phase change material (72f), so that during storage of articles in the internal space (4) hermetically closed by the cover (5a), a temperature of the internal space (4) is within a preset temperature range after a preset period of time has elapsed.  
With respect to claim 2, Baker shows wherein the housing (1a) temperature control layer is detachably installed on at least a part of an inner wall (68c) and/or at least a part of an outer wall of the housing (1a), and/or the cover (5a) temperature control layer is detachably installed on at least a part of an inner wall  (68c) and/or at least a part of an outer wall (74) of the cover (5a).  
With respect to claim 3, Baker shows wherein the housing (1a) temperature control layer further contains a first rigid reinforcement material (56)  mixed with the first phase change material (58), and/or the cover (5a) temperature control layer further contains a second rigid reinforcement material (70f) mixed with the second phase change material (72f), and the first rigid reinforcement material or the second rigid reinforcement material comprises a porous foamed metal (shown in fig. 5).
With respect to claim 4, Baker shows wherein the housing (1a) temperature control layer and the cover (5a) temperature control layer are provided to have different temperature control performances (cover has lesser performance), and/or the housing (1a) temperature control layers located in at least two different areas on the housing (1a) are provided to have different temperature control performances, and/or the cover (5a) temperature control layers located in at least two different areas on the cover (5a) are provided to have different temperature control performances.  (the cover has more seams and less insulation so it will have less performance)
With respect to claim 5,Baker shows wherein the first phase change material (58) and the second phase change material (72f) are different (one is a cover the other is a side top or bottom) , and/or the first phase change materials (58) contained in the housing (1a) temperature control layers located in at least two different areas (68c is different then 72b) on the housing (1a) are different (one is a top the other is a bottom) , and/or (only one is these limitations required) the second phase change materials (72f) contained in the cover (5a) temperature control layers located in at least two different areas (-- )  on the cover (5a) are different; and/or the housing (1a) temperature control layer and the cover (5a) temperature control layer have different thicknesses, and/or the housing (1a) temperature control layers located in at least two different areas on the housing (1a) have different thicknesses, and/or the cover (5a) temperature control layers located in at least two different areas on the cover (5a) have different thicknesses.  
With respect to claim 6,Baker shows wherein a thermal insulation layer (the walls in fig. 5) is further provided on the housing (1a) and/or the cover (5a).  
With respect to claim 7,Baker shows wherein the unit load device further comprises a refrigeration unit (disclosed as heating or cooling unit) configured to provide refrigeration to the internal space (4).  
With respect to claim 8,Baker shows a temperature sensor (27) configured to detect the temperature of the internal space (4); and a controller (7), which is connected to the temperature sensor (27) and the refrigeration unit, and is configured to turn on or off the refrigeration unit when a detected current temperature of the internal space (4) reaches a threshold thereof, so that the temperature of the internal space (4) is within the preset temperature range. (this is how a typical unit of baker operates)  
With respect to claim 9,Baker shows a method for storing and transporting articles, comprising: providing one or more unit load devices according to claim 1; storing articles to be transported in the internal space (4) hermetically closed by the cover (5a) of the unit load device; and transporting the unit load device to a destination by using transportation means.  
With respect to claim 10,Baker replacing at least one of the housing (1a) temperature control layer and the cover (5a) temperature control layer on the unit load device during the transportation or after arriving at the destination.  (paragraph 47 discloses that the pcm is replaced) 
With respect to claim 11,Baker shows the method for storing and transporting articles according to claim 10, further comprising: restoring energy of the housing (1a) temperature control layer and/or the cover (5a) temperature control layer that have been replaced, for reuse (re heat or cool the PCM over and over).
 With respect to claim 12,Baker shows  a method of transporting articles according to claim 9, wherein the transportation means comprise aviation aircraft, water vehicles, rail trains, and road vehicles, and the articles are temperature-sensitive articles comprising medical products, biological agents, organs and food. (the unit is disclosed as an oven or fridge, which are for food) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736